DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claims 15-18 and 20-30 are pending in the application.  Claims 28-30 remain withdrawn as directed to a non-elected invention.
 	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 15-18 and 20-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 15 as amended requires that the hydrophilic polymer is a homopolymer, but further requires that it has a copolymerization ratio of 40-100 mol%.  Using the definition provided in the specification [0034], these limitations appear to be inconsistent for any ratio below 100%, which implies the presence of more than one type of monomer forming the hydrophilic polymer.
As such, the scope of the claim is unclear, because it is unclear how the full range of acceptable copolymerization ratio are compatible with homopolymers.
Claims 22 and 23 explicitly require a copolymer which appears to be inconsistent with the homopolymer requirement, such that the required scope is unclear.  See further the 112(d) rejection below.
Claims 16-18, 20, 21, and 24-27 depend directly or indirectly from claim 15 and are indefinite by way of their dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 22 and 23 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 17, 19, 20-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Belfer et al (US PGPub 2008/0269417 A1) in view of Mickols et al (US PGPub 2010/0143733 A1), Hibbs et al (US 8,530,002 B1), and Degen et al (US 5,154,829).
With respect to claim 15, Belfer teaches a process for improving membranes, most particularly polyamide thin-film composite membranes e.g. commercially available configurations, to improve their antifouling properties [Abs].  Belfer does not explicitly teach the details of the polyamide membrane e.g. crosslinked structure, or substrate and support layers, but such components are well-known in the art for polyamide TFC membranes and are implicit or obvious.  See e.g. Mickols [0006-0007] which teaches polyamide membranes and modifications thereof and teaches the use of substrates e.g. nonowovens, microporous supports, and crosslinked membrane surfaces (implicitly) by forming through interfacial polymerization.
Belfer teaches modifying the membrane by grafting a hydrophilic polymer thereto where the hydrophilic polymer is formed from ethylenically unsaturated monomers [0024].  The polymer may implicitly be a homopolymer, as monomers may be used “alone” and may include acrylic or methacrylic acid [0045].  This would necessarily suggest a copolymerization ratio of 100%, as currently understood.
Belfer essentially differs from the instant claims in that Belfer is silent to bonding the polymer to the polyamide surface by way of an amide linkage using a terminal amino group of the polyamide.
amines (i.e. terminal amino groups) in the polyamide layer [0033].  Mickols teaches particular examples of useful terminal groups for bonding to the surface, including succinimidyl ester groups [0023].  As best understood, at least the succinimidyl ester embodiment of the terminal end groups, when bonding to the polyamide surface, would be employed to form amide linkages with the terminal/unreacted amines.  See also Hibbs which teaches various embodiments for attaching various forms of ceragenin to the polyamide surface, and teaches two particular schemes (Scheme II and Scheme VI) in which the molecules are functionalized with succinimidyl esters (N-hydroxysuccinimide group) which are taught as being “activated esters” which will readily react with terminal amines on the polyamide surface to form an amide linkage [Fig. 8; Col. 8 lines 54-67; Col. 23 lines 39-64].
See also Degen, which teaches forming polyamide membranes with modifier polymers e.g. to increase hydrophilicity [Abs] and teaches that modifiers such as poly(acrylic acid) and poly(methacrylic acid) can be used, and that these beneficially resist leaching because of the strong interactions between the modifying polymer and the polyamide end groups [Col. 8 lines 40-56; Col. 8 line 61-Col. 9 line 2].
In view of the above, it would have been obvious to one of ordinary skill in the art to modify Belfer’s taught process to take advantage of the end groups of the polyamide for modification, as suggested by Degen, and specifically to covalently attach thereto, as in Mickols, to produce a coating with beneficial properties.  In particular, formation of an amide linkage would have been obvious as suggested by Mickols or as taught by Hibbs, because this allows for attachment to the terminal amines using reactive end groups e.g. acid groups on the modifier polymer or specific terminal groups as necessary.
With respect to claim 17, as best understood the (meth)acrylic acids taught by Belfer would include carboxy groups.
With respect to claim 18, as above Belfer teaches employing monomers of acrylic acid, methacrylic acid, or the like. 
With respect to claims 20 and 21, Belfer is silent to the molecular weight of the polymer, but Degen teaches that a range of molecular weights of e.g. 25,000-150,000 may be preferred because smaller modifying polymers may result in less stable surface properties [Col. 8 lines 12-27].  Similarly, Mickols teaches that the polyakylene oxide is may have an average molecular weight of 100-2,500 Da or as high as 5,000 Da [0022], and that the polyacrylamide compounds preferably have average molecular weights of from 10,000-5,000,000 Da [0027], and that it may be desirable to specifically include mixtures e.g. some portions with lower molecular weights and some portions with high e.g. 3,000,000 Da.
With respect to claims 22 and 23, Belfer teaches that multiple monomers may be used, including e.g. vinyl pyrrolidone [0045].
	With respect to claims 25-27, see the rejections above.  Modified Belfer teaches or suggests substantially the claimed membrane structure.  As such, absent a more narrow definition of the required features, the membrane would inherently produce the same results when tested according to the claimed testing steps.
	Based on the instant specification e.g. Table I, the claimed results appear to be driven by the inclusion of a hydrophilic layer according to the claimed invention.  Examiner notes that Mickols teaches testing membranes under similar conditions [0036, Table I] to produce flux values on the order of 25-35 gal/ft2/day which are at least 0.8 m3/m2/day (where 0.8 m3/m2/day is approximately 19.5 gal/ft2/day).  As such, it would have been obvious to one of ordinary skill in the art, when producing membranes as in Belfer (modified in view of Mickols and the rest), to ensure that it can at least meet the same standards required by Mickols for flux.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Belfer et al in view of Mickols et al, Hibbs et al, and Degen et al, further in view of Isaias et al (US PGPub 2012/0080058 A1) and/or Takaya et al (WO 2013/047398 A1).
US PGPub 2014/0231338 A1 is cited in this action as an English-language equivalent of Tayaka.
Belfer teaches as above but is silent to the surface roughness of the separation functional layer being 60 nm or more as a mean-square roughness measurement.
However, it is well understood in the art that providing a rough surface for a separation membrane is a useful way to increase the permeability of the membrane, because it increases the effective surface area.  Isaias examines this relationship for reverse osmosis membranes e.g. those with crosslinked polyamide layers [0005] and teaches membranes with mean roughness values of e.g. 140 nm.  Takaya teaches composite membranes with polyamide functional layers [Abs] and teaches that mean-square layers of 60 nm or more are good for providing enhanced permeability [0048].  It would have been obvious to one of ordinary skill in the art to modify Belfer’s taught membrane to feature a surface roughness on the functional layer e.g. of 60 nm or more as suggested by Takaya and Isaias in order to increase effective surface area and enhance permeability.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Belfer et al in view of Mickols et al, Hibbs et al, and Degen et al, further in view of Nakatsuji et al (WO 2012/090862 A1) and/or Ogawa et al (WO 2012/020680 A1).
US PGPub 2013/0256215 A1 is cited in this action as an English-language equivalent of Nakatsuji.  US 2013/0126419 A1 is cited in this action as an English-language equivalent to Ogawa.
Belfer teaches as above but is silent to the inclusion of azo groups, or the ratio of azo groups /amide groups and amino groups/amide groups.
However, Nakatsuji teaches a semipermeable polyamide membrane [Abs] and teaches that, modification of the layer to incorporate azo groups may improve the durability, e.g. by converting amino 
Ogawa similarly teaches a separation membrane which is useful for removing e.g. boron, while providing high water permeability [Abs], and teaches that the relative amounts of azo groups, amine groups, and phenolic hydroxyl groups relative to the amount of amide groups should be maintained within a desired range e.g. about 1.1 to about 5 [0036] to provide the good combination of permeability and rejection.  As above, one of ordinary skill in the art would recognize that the amino groups are useful in Belfer’s taught membrane for attachment of additives.  As such one of ordinary skill in the art would have proper motivation to optimize the claimed ratios to balance rejection and permeability as suggested by Ogawa with the understanding that, as in view of Mickols, the ability to attach hydrophilic additives should be preserved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777